Citation Nr: 1637952	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee intramedullary internal fixation with traumatic arthritis, status post left tibia fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2000 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction is with the New Orleans, Louisiana RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

Specifically, the Board finds that a new VA examination(s) is warranted to assess the current nature and severity of the service-connected left knee intramedullary internal fixation with traumatic arthritis, status post left tibia fracture (left knee/tibia disability).  See 38 C.F.R. § 3.327(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the Veteran was last provided a VA knee examination in June 2008.  See June 2008 VA Joints Compensation and Pension (C & P) Examination Report.  In subsequent statements, she and her representative have asserted additional and more severe symptoms than those considered by the June 2008 examiner.  See, e.g., October 2012 Statement of Accredited Representative (reporting that the Veteran's left knee symptoms are significantly more disabling than the June 2008 examination reflects).  

Accordingly, given the evidence that her disability picture has changed, and considering that her last knee examination occurred more than eight years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's service-connected left knee/tibia disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that contemporaneous VA examination is required to ascertain the current severity of the Veteran's left knee/tibia condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Additionally, as the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting her to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to her claim.  She should be invited to submit this evidence herself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, she must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain all outstanding records of VA treatment and associate them with the claims file.

3.  Upon receipt of all additional records, schedule the Veteran for appropriate VA compensation examination(s) to assist in determining the nature and current severity of her service-connected left knee/tibia disability.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays.  

The examiner(s) should identify all symptoms and manifestations of the Veteran's left tibia fracture, to include any impairment of the left knee and/or left ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

In particular, the examiner(s) should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint(s) in question and any paired joint(s).  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Additionally, the examiner(s) must also specifically state whether the Veteran has any neurological abnormalities associated with her service-connected left knee/tibia condition.  

In evaluating the manifestations of the Veteran's service-connected left knee/tibia disability, the examiner(s) should consider and address the following:

*  The July 2006 VA Primary Care Note reflecting left foot and ankle symptomatology potentially associated with her left knee condition; and

*  The January 2007 VA Orthopedic Surgery Outpatient Note noting "decreased sensation over the lateral aspect of the knee just distal to the knee on the lateral aspect of the proximal leg" and reflecting an assessment of "[l]eft lower extremity complex regional pain syndrome." 

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

